Dismissed and Memorandum Opinion filed March 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00180-CR
                                    ____________

                     KENDRICK ROMAINE HICKS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1260216



                     MEMORANDUM                      OPINION

        A jury convicted appellant of murder. On November 3, 2011, the trial court
sentenced appellant to confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice. No timely motion for new trial was filed. Appellant’s pro
se notice of appeal was not filed until February 20, 2012. Appellant filed a motion to
extend time to file his notice of appeal, but the motion was not filed until February 16,
2011.
       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). The time for filing the notice of appeal may be extended if, within fifteen days
of the deadline for filing the notice of appeal, the appellant files the notice of appeal and a
motion complying with Rule 10.5(b). See Tex. R. App. P. 26.3; 10.5(b). Appellant's
notice of appeal was not filed within fifteen days of the deadline.
       A notice of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Under those circumstances it can take no
action other than to dismiss the appeal. Id.
       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM




Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish—Tex. R. App. P. 47.2(b).




                                               2